Hueckel v. Hardy, No. 149-5-11 Bncv (Wesley, J., July 23, 2014).

[The text of this Vermont trial court opinion is unofficial. It has been reformatted from the original. The accuracy of the text and the
accompanying data included in the Vermont trial court opinion database is not guaranteed.]

                                                     STATE OF VERMONT
SUPERIOR COURT                                                                                                  CIVIL DIVISION
Bennington Unit                                                                                       Docket No. 149-5-11 Bncv

                                                    Hueckel et al vs. Hardy

                                             ENTRY REGARDING MOTION


Title:                Motion WITHDRAW AS COUNSEL (Motion 9)
Filer:                Linda Hueckel
Attorney:             Alexander D. Ramsvig
Filed Date:           June 25, 2014

No response filed

        In connection with the presently pending post-judgment proceedings for trustee
process against earnings, counsel entered his appearance, substituting it for that of Plaintiffs’
counsel at the time they secured judgment. Counsel now seeks to withdraw, stating that he
has accepted a position outside the practice of law and that he is in the process of closing his
law practice as soon as possible. Counsel’s motion to withdraw is unaccompanied by a
substitution of counsel, or by a notice of Plaintiffs’ appearances as self-represented litigants. In
the absence of either notice, the motion to withdraw must be scheduled for hearing which will
be set at the same time as the hearing on Plaintiffs’ motion for trustee process against
earnings, on Aug. 4, 2014 at 2:00 p.m. See V.R.C.P. 79,1(f).

Electronically signed on July 23, 2014 at 10:39 AM pursuant to V.R.E.F. 7(d).


______________________________________
John P. Wesley
Superior Court Judge




Notifications:
James M. Dingley (ERN 1944), Attorney for Defendant Paul Hardy
Trustee Berkshire Bank
Thomas F. Heilmann (ERN 3294), Attorney for Trustee Vermont Country Properties
Alexander D. Ramsvig (ERN 6332), Attorney for Plaintiff Linda Hueckel
Alexander D. Ramsvig (ERN 6332), Attorney for Plaintiff Glen Hueckel

wesley